Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 9, 12, 13, 15-17, 19-24 and 26 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9, 12, 13, 15-17, 19-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 7, 9, 12, 13, 15-17, 19-24 and 26 are indefinite as to the term “core binding B(CBFB)- Runt-Related Transcription Factor 1 (RUNX1) inhibitor”.  Such phrase fails to set forth the intended meaning.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 12, 13, 15-17, 19-24 and 26   is/are rejected under 35 U.S.C. 103 as being unpatentable over Daluge (US 6,630, 477) in view of Mishra (submitted by the applicant) and further in view of Groner et al. (US 20160208246), Wassel et al. (US 20140275263) and Prestigge et al. (US 20180092854).
Daluge teaches an emulsion composition (col 4 lines 56-65, "Compositions of the present invention... each containing a predetermined amount of the active ingredient... as an oil-in-water liquid emulsion or a water-in-oil liquid emulsion") comprising a core binding factor beta (CBFbeta)-Runt-Related Transcription Factor 1 (RUNXI) inhibitor (col 5 line 63 - col 6 line 20, ’’Other therapeutic agents may include agents... associated conditions such as nucleoside reverse transcriptase inhibitors, for example... Ro5-3335...” But, does not explicitly teach a nano-emulsion composition wherein said 
Regarding claim 2, Daluge does not explicitly teach wherein said particle comprises a substantially spherical shape. However, it would have been obvious to one of ordinary skill in the art to observe and describe the particle droplets as substantially spherical in shape because the composition is an emulsion (col 4 lines 56-65).
Regarding claim 3, Daluge teaches the composition of claim 1, but does not explicitly teach wherein said particle comprises a radius of less than 200 nanometers. However, it would have been obvious to one of ordinary skill in the art to form the emulsion composition having a radius of less than 200 nanometers in view of Mirsha, which teaches nanaoemulsion s having the particle size of 5-200 nm.  Mishra teaches Nanoemulsion (NE) is defined as an O/W or W/O emulsion producing a transparent product that has a droplet size from 20-200nm and does not have the tendency to coalesce. 
Regarding claim 7, Daluge teaches the composition of claim 1, wherein said inhibitor comprises Ro5-3335 (col 5 line 63 - col 6 line 20, "Other therapeutic agents may include agents... associated conditions 
The ocular use of the composition of claim 1 is taught in Para [0224] of Groner.  The use of a kit is taught in Para [0252].  
Regarding claim 9, Wassel et al. teach a composition suitable for eye administration comprising isopropyl myristate ( para [0008]-[0009], "An aspect of the invention is a pharmaceutical carrier suitable for topical administration to the eye, comprising: an oil-in-water microemulsion comprising (i) an oil selected from the group consisting of isopropyl myristate..."). Therefore, it would have been obvious to one of ordinary skill in the art to combine these references and incorporate the isopropyl myristate with the emulsion composition of Groner et al. to improve the delivery performance ( para [0149]), "These results indicate that this microemulsion eyedrop formulation platform technology can be applied to increase ocular delivery of other lipophilic active pharmaceutical ingredients"),.
Regarding claim 12, Mirsha teaches a method of making a nanoemulsion by using an oil phase, a water phase and a surfactant with particle size range of 5-200 nm prepared by sonication
Regarding claim 13, Wassel et al. teach a composition suitable for eye administration comprising isopropyl myristate ( para [0008]-[0009], "An aspect of the invention is a pharmaceutical carrier suitable for topical administration to the eye, comprising: an oil-in-water microemulsion comprising (i) an oil selected from the group consisting of isopropyl myristate...").
Regarding claim15, Mirsha teaches that the nanoemulsions is prepared by sonication.
Regarding claim16, Daluge teaches an emulsion composition of an oil in water or water in oil comprising a core RUNX1 inhibitor.
Regarding claim 17 , Daluge teaches a composition wherein said inhibitor comprises Ro5-3335 (col 5 line 63 - col 6 line 20.

Regarding claim 20, Mishra teaches the use of polyethylene glycol or lecithin in the preparation of a nanoemulsion.
Regarding claims 21-24, Mirsha teaches a method of making a nanoemulsion by using an oil phase, a water phase and a surfactant with particle size range of 5-200 nm prepared by sonication.  The use of a polymer, such as carbomer is also taught by Mirsha. However, Mirsha does not teach the use of polycaprolactone, polyvinyl alcohol and coating the emulsion with gold or platinum. Prestigge et al., teaches an oil in water emulsion comprising a lipid droplet and a polymeric nanoparticle in an aqueous phase.  See Para [0018].  The use of lecithin is taught in Para [0024].  The use of polycaprolactone and polyvinyl alcohol is taught in Para [0055].  The use of homogenisation is taught in Para [0091].  The use of platinum coating is taught in [0096].  The use of RUX1 inhibitor as an active agent is taught by Daluge.
Regarding claim 26, Daluge teaches the nano-emulsion composition of claim 1, further teaching a method of treating an ocular disorder comprising administer to an ocular tissue of a subject the nano-emulsion composition of claim 1 (abstract, "A method of treating a hematological malignancy"; para [0224], "Suitable routes of administration may, for example, include... intraocular injections"). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617